

Exhibit 10.1
 


CABELA'S INCORPORATED
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION




Annual Retainer
$  22,500
       
Meeting Fees:
   
Participation in person
$   2,500
 
Telephonic participation
$   1,000
       
Committee Meeting Fees
   
Participation in person (other than the day of board meeting)
$   1,500
 
Telephonic participation (other than the day of board meeting)
$     500
 
In person or telephonic participation on day of board meeting
$        0
       
Committee Chair Retainer
   
Audit committee
$  10,000
 
Other committees
$         0
       



Expense Reimbursement
Reasonable expenses incurred to attend board and committee meetings
   
Stock Options (granted at fair market value on date of grant)
 
Upon election/appointment to board
2,000 (1 year vesting)
Annually thereafter
2,000 (1 year vesting)
Upon retirement within one year of IPO
2,000 (immediately vested)
(if a director at the time of IPO)
         







